Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 1 of 25 PageID 1022




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

    BLACK KNIGHT, INC.,

          Plaintiff,

    v.                                              Case No. 3:20-cv-660-TJC-PDB

    PENNYMAC LOAN SERVICES,
    LLC,

          Defendant.


          The question before the Court is whether PennyMac Loan Services, LLC

    has waived its right to arbitrate federal antitrust and related state law claims

    against Black Knight, Inc. (“BKI”).

          BKI requests that the Court enter a declaratory judgment finding that

    PennyMac waived the right to arbitrate the claims it is currently pursuing in

    arbitration and enter an order permanently enjoining the arbitration of those

    claims. (Doc. 1 at 8). PennyMac argues that the case should be dismissed based

    on the Brillhart doctrine, the Younger abstention doctrine, collateral estoppel,

    and because, as a matter of law, PennyMac did not waive its right to arbitrate

    against BKI. (Doc. 13). BKI filed a response to PennyMac’s motion to dismiss

    (Doc. 17) and PennyMac filed a reply (Doc. 29). Subsequently, BKI filed its

    motion for summary judgment (Doc. 30) asserting that PennyMac waived its

    right to arbitrate as a matter of law. PennyMac filed a response. (Doc. 33).
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 2 of 25 PageID 1023




          On August 6, 2020 (Doc. 18) and March 1, 2021 (Doc. 35), the Court held

    hearings on pending motions, the record of which is incorporated by reference.

    At the March 1 hearing, the parties agreed that the entire record necessary for

    the Court to decide the issues is before the Court. Therefore, as agreed by the

    parties, the Court converts PennyMac’s motion to dismiss and related briefings

    to a cross-motion for summary judgment. See Fed. R. Civ. P. 12(d), 56; see also

    Certified Multi-media Sols., Ltd. v. Preferred Contractors Ins. Co. Risk

    Retention Grp., LLC, 150 F. Supp. 3d 228, 236–37 (E.D.N.Y. 2015) (converting

    motion to dismiss for failure to state claim upon which relief could be granted

    to a motion for summary judgment).

    I.    FACTS

          PennyMac is a residential mortgage servicer and lender. (Doc. 1 ¶ 9).

    Black Knight Servicing Technologies, LLC (“BKST”), not a party to this suit, is

    in the business of providing electronic mortgage services and software to the

    mortgage servicing industry. (Doc. 1 ¶ 8). BKI, the plaintiff, is BKST’s parent

    company. Id.

          In 2008, PennyMac and BKST’s predecessor-in-interest,            Fidelity

    Information Services, Inc. (not a party to this suit), entered into the Master

    Agreement whereby PennyMac became a registered user of BKST’s proprietary

    mortgage servicing software (“MSP”). (Docs. 1 ¶ 9; 1-1; 30-1 at 1; 33-1 at 28,

    34). The Master Agreement contains the following provisions:


                                           2
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 3 of 25 PageID 1024




          18.3 Binding Arbitration.

          [BKST] and [PennyMac] stipulate and agree that if they are
          unable to resolve any controversy arising under this Agreement .
          . . then such controversy, and ancillary claims not so resolved and
          not so subject, shall be submitted to binding arbitration at the
          election of either party . . . .

          32. GOVERNING LAW

          This Agreement shall be considered as entered into in the State of
          Florida and shall be governed by and construed in accordance
          with the laws of the State of Florida. Any action or proceeding
          based upon this Agreement or arising out of its performance shall
          be brought in a federal or state court of competent jurisdiction in
          Florida.

    (Doc. 1-1 at 20, 25).

          On November 5, 2019, BKST sued PennyMac in Florida state court

    alleging that PennyMac breached the Master Agreement and violated Florida

    trade secret laws (the “BKST Case”). See (Doc. 33-1 at 57–77). On November 6,

    2019, PennyMac sued BKI in California federal court (the “BKI Case”),

    contending that the contractual restrictions and pricing terms for use of the

    MSP System violate federal and California antitrust statutes and constitute

    unfair competition under California common law. 1 (Doc. 1-2). In its complaint

    in the BKI Case, PennyMac did not mention BKST or the Master Agreement

    by name. PennyMac Loan Services, LLC v. Black Knight, Inc., No. 2:19-cv-

    09526-RGK-JEM, 2020 WL 5985492, at *4 (C.D. Cal. Feb. 13, 2020) (“Although


          1PennyMac’s claims are collectively referred to as “antitrust claims”
    throughout this Order.


                                           3
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 4 of 25 PageID 1025




    PennyMac asserts that the Complaint ‘does not contain a single direct

    reference to the Master Agreement,’ it contains numerous indirect references

    to the agreement, as well as to BKST.”) (Doc. 1-3 at 5).

          On January 2, 2020, BKI moved to transfer the BKI Case to this district

    under the venue provision of the Master Agreement, to which BKI is not a

    signatory. (Doc. 1-4 at 8). In February 2020, the California federal court

    transferred the case, concluding that PennyMac’s antitrust claims are based

    on the Master Agreement. See PennyMac, 2020 WL 5985492 ,at *4–*5 (Doc. 1-

    3 at 7–8, 10).

          Before the California federal court transferred the BKI Case, on January

    6, 2020, PennyMac moved to compel arbitration of BKST’s claims in the BKST

    Case. (Doc. 13-1 at 9, 28). On April 6, 2020, the Florida state trial court granted

    PennyMac's motion to compel arbitration as to BKST’s claims. (Doc. 33-1 at

    277). Subsequently, BKST filed a motion for reconsideration and an appeal.

    (Docs. 33-1 at 273; 13-1 at 101). The state trial court denied BKST’s motion for

    reconsideration, and the state appeals court affirmed the trial court order

    granting PennyMac’s motion to compel arbitration. (Docs. 13-1 at 136, 140; 34).

          On April 17, 2020 (approximately six months after PennyMac filed suit

    in California), PennyMac voluntarily dismissed the transferred BKI Case

    without prejudice. See (Doc. 13-1 at 106). On April 28, 2020, PennyMac filed a

    demand for arbitration against BKST and BKI. (Doc. 1-5). On May 13, 2020,


                                            4
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 5 of 25 PageID 1026




    PennyMac filed an amended demand for arbitration, which included the

    antitrust claims from the now dismissed BKI Case. (Doc. 1-6). In response, BKI

    pleaded an affirmative defense that PennyMac waived its right to arbitrate by

    pursuing the BKI Case in California. (Docs. 1 at 8; 17 at 8; 17-1). Later, on

    June 26, 2020, BKI filed its complaint in this case, seeking a declaration that

    PennyMac has waived its right to arbitrate the antitrust claims. (Doc. 1). The

    parties agree that the Court, not the arbitrator, must decide the waiver issue.

    The parties also agree that the record is fully developed and the essential facts

    are undisputed. The Court is thus able to decide the case on cross-motions for

    summary judgment. 2

    II.   DISCUSSION

          BKI brings this case under the Declaratory Judgment Act and the

    Federal Arbitration Act. The Court raised the issue of subject matter

    jurisdiction sua sponte (Doc. 18), and BKI submitted supplemental briefing on

    the issue (Doc. 27). Because BKI has sufficiently established that the Court has

    subject matter jurisdiction, see Pictet Overseas Inc. v. Helvetia Trust, 905 F.3d

    1183 (11th Cir. 2018) (affirming order to permanently enjoin arbitration upon



          2 Under Rule 56 of the Federal Rules of Civil Procedure, a motion for
    summary judgment should be granted “‘if the movant shows that there is no
    genuine dispute as to any material fact and the movant is entitled to judgment
    as a matter of law.’” Estate of Todashev by Shibly v. United States, 815 F. App’x
    446, 450 (11th Cir. 2020) (quoting Fed. R. Civ. P. 56(a)).


                                            5
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 6 of 25 PageID 1027




    confirming that the relevant claims were not arbitrable); ICAP Sec. USA, LLC

    v. Blackwell, No. 5:11-cv-330-Oc-32TBS, 2011 WL 5525373 (M.D. Fla. Nov. 14,

    2011) (granting a motion to preliminarily enjoin arbitration where the

    plaintiffs filed a declaratory judgment action on the arbitrability of a dispute

    and to permanently enjoin arbitration proceedings commenced by the

    defendant), the Court proceeds to adjudicate BKI’s claims. The Court’s analysis

    commences with a discussion of the applicability of the Brillhart and Younger

    abstention doctrines. Next, the Court examines whether BKI’s action is

    collaterally estopped. The Court concludes by determining whether PennyMac

    waived its right to arbitrate its claims against BKI.

          A.    The Brillhart Doctrine and Younger Abstention Doctrine

          There is no reason for the Court to abstain from ruling on BKI’s claims

    under the Brillhart or Younger doctrines. The BKST Case, the state court

    proceedings pertaining to PennyMac’s right to arbitrate claims against BKST,

    is no longer pending and this case raises different issues than the BKST Case.

    Cf. Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 495 (1942) (“Ordinarily it

    would be uneconomical as well as vexatious for a federal court to proceed in a

    declaratory judgment suit where another suit is pending in a state court

    presenting the same issues, not governed by federal law, between the same




                                           6
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 7 of 25 PageID 1028




    parties.”); Narciso v. Walker, 811 F. App’x 600, 602 (11th Cir. 2020) 3 (“For a

    federal court to abstain in favor of state court proceedings [under Younger v.

    Harris, 401 U.S. 37 (1971)], three questions must be answered in the

    affirmative: first, do [the proceedings] constitute an ongoing state judicial

    proceeding; second, do the proceedings implicate important state interests; and

    third, is there an adequate opportunity in the state proceedings to raise

    constitutional challenges.”) (quoting 31 Foster Children v. Bush, 329 F.3d

    1255, 1274 (11th Cir. 2003)) (internal quotation marks omitted).

          B.    Collateral Estoppel

          “Collateral estoppel, i.e., issue preclusion, refers to the effect of a

    judgment in foreclosing relitigation of an issue that has already been litigated

    and decided.” Wingard v. Emerald Venture Florida LLC, 438 F.3d 1288, 1293

    (11th Cir. 2006). “In considering whether to give preclusive effect to state-court

    judgments under res judicata or collateral estoppel, [] federal court[s] must

    apply the rendering state's law of preclusion.” Community State Bank v.

    Strong, 651 F.3d 1241, 1263 (11th Cir. 2011). “Under Florida law, collateral

    estoppel will preclude relitigation of an issue when ‘(1) an identical issue, (2)

    has been fully litigated, (3) by the same parties or their privies, and (4) a final



          3While “non-published” Eleventh Circuit opinions are non-precedential,
    they are persuasive, especially when the non-published opinions rely on
    Eleventh Circuit published, precedential authority.


                                            7
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 8 of 25 PageID 1029




    decision has been rendered by a court of competent jurisdiction.’” Wingard, 438

    F.3d at 1293; see also Cozen O’Connor, PLC v. Mintz Truppman, P.A., 306 So.

    3d 259, 264 (Fla. 3d DCA 2020). “Moreover, the litigated issue must have been

    ‘a critical and necessary part of the prior determination.’” Wingard, 438 F.3d

    at 1293 (quoting Goodman v. Aldrich & Ramsey Enter., Inc., 804 So. 2d 544,

    546 (Fla. 2d DCA 2002)).

          PennyMac argues that BKI’s action is collaterally estopped. PennyMac

    advances that: the waiver issue in the present case is identical to the waiver

    issue addressed in the BKST Case because BKST and PennyMac litigated

    whether PennyMac waived its right to arbitrate all claims under the Master

    Agreement in that case; for the purpose of collateral estoppel, BKST and BKI

    are privies and thus identical; and the state trial court expressly considered

    and rejected the contention that PennyMac waived its right to arbitrate all

    claims under the Master Agreement. (Docs. 33 at 17–18; 13 at 16).

          The Court does not agree. As argued by BKI and as reflected by the

    record, the key inquiry in the BKST Case was whether PennyMac waived its

    right to arbitrate BKST’s breach of contract and trade secrets claims. See Black

    Knight Servicing Technologies, LLC v. PennyMac Loan Services, LLC, No.

    2019-CA-007908, 2020 WL 2847547, at *2 (Fla. 4th Cir. Ct. April 6, 2020) (“The

    Court finds BKST failed to establish PennyMac knowingly waived its right to

    arbitrate BKST’s claims. PennyMac’s first and only action in this case was


                                           8
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 9 of 25 PageID 1030




    seeking to compel arbitration.”) (Doc. 33-1 at 280); Black Knight Servicing

    Technologies, LLC v. PennyMac Loan Services, LLC, No. 2019-CA-007908,

    Order Denying Motion for Reconsideration, at 1 (“[BKST] did not present any

    new evidence that PennyMac's filing the federal complaint [in the BKI Case]

    was a knowing waiver of its right to arbitrate this case[—the BKST Case].”)

    (Doc. 13-1 at 136); Black Knight Servicing Technologies, LLC v. PennyMac

    Loan Services, LLC, No. 1D20-1492, 2021 WL 46135, at *1 (Fla. 1st DCA Jan.

    6, 2021) (“PennyMac’s filing of a separate lawsuit raising separate claims

    against a separate entity [BKI] does not establish an evidentiary basis of its

    intent to relinquish the right to arbitration with [BKST].”) (Doc. 34 at 4). The

    issue of whether PennyMac waived its right to arbitrate its antitrust claims

    against BKI has not been fully litigated; therefore, BKI is not collaterally

    estopped from bringing this action. See Eisenberg v. City of Miami Beach, 54

    F. Supp. 3d 1312, 1320–21 (S.D. Fla. 2014) (“The opportunity to fully and fairly

    litigate the issues to be estopped is ‘the most significant consideration in

    determining whether to invoke collateral estoppel.’”) (quoting Hercules

    Carriers, Inc. v. Claimant State of Fla., Dept. of Transp., 768 F.2d 1558, 1580

    (11th Cir.1985)).

          C.    Waiver of the Right to Arbitrate

          As acknowledged by the parties, this Court is the appropriate forum for

    deciding the waiver of arbitration issue. “[A]bsent ‘clear and unmistakable’


                                           9
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 10 of 25 PageID 1031




     evidence of an agreement to the contrary, disputes regarding conduct-based

     waiver are left to the courts to decide.” Plaintiff’s Shareholders Corp. v.

     Southern Farm Bureau Life Ins. Co., 486 F. App’x 786, 789 (11th Cir. 2012)

     (citing First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)); see

     also Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 15 (1st Cir. 2005) (“There

     are no references to waiver or similar terms anywhere in the arbitration

     agreement. Neither party should be forced to arbitrate the issue of waiver by

     conduct without a clearer indication in the agreement that they have agreed to

     do so.”).

            Eleventh Circuit precedent provides that:

            To determine whether a party has waived its contractual right to
            arbitrate, courts apply a two-part test: First, [they] decide if,
            under the totality of the circumstances, the party has acted
            inconsistently with the arbitration right, and, second, [they] look
            to see whether, by doing so, that party has in some way prejudiced
            the other party. There is no settled rule, however, as to what
            constitutes a waiver or abandonment of the arbitration
            agreement.

     Freeman v. SmartPay Leasing, LLC, 771 F. App’x 926, 932 (11th Cir. 2019)

     (quoting Ivax Corp. v. B. Braun of Am., Inc., 286 F.3d 1309, 1316 (11th Cir.

     2002); Howard Hill, Inc. v. George A. Fuller Co., Inc., 473 F.2d 217, 218 (5th

     Cir. 1973)) (internal citations and quotation marks omitted) (alterations in

     original). 4



            4    The Eleventh Circuit has explained that the purpose of the waiver

                                            10
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 11 of 25 PageID 1032




           “A key factor in deciding [if a party has acted inconsistently with its

     arbitration right] is whether a party has ‘substantially invoke[d] the litigation

     machinery prior to demanding arbitration.’” Gutierrez v. Wells Fargo Bank,

     NA, 889 F.3d 1230, 1236 (11th Cir. 2018) (quoting S & H Contractors v. A.J.

     Taft Coal Co., Inc., 906 F.2d 1507, 1514 (11th Cir. 1990)) (internal quotation

     marks and alterations omitted); see also Davis v. White, 795 F. App’x 764, 768

     (11th Cir. 2020) (quoting Gutierrez, 889 F.3d at 1236–37) (“Whether a party

     gave ‘fair notice’ of its intent to exercise its arbitration rights at a relatively

     early stage of litigation ‘is a primary factor in considering whether a party has

     acted consistently with its arbitration rights.’”). However, “[n]ot all litigation

     activity results in waiver,” Bey v. XPO Logistics, Inc., No. 6:16-v-2195-Orl-

     37KRS, 2017 WL 3923030, at *3 (M.D. Fla. Sept. 7, 2017), and “the length of


     doctrine is to prevent litigants from abusing the judicial process:
           Acting in a manner inconsistent with one's arbitration rights and
           then changing course mid-journey smacks of outcome-oriented
           gamesmanship played on the court and the opposing party's dime.
           The judicial system was not designed to accommodate a defendant
           who elects to forego arbitration when it believes that the outcome
           in litigation will be favorable to it, proceeds with extensive
           discovery and court proceedings, and then suddenly changes
           course and pursues arbitration when its prospects of victory in
           litigation dim. Allowing such conduct would ignore the very
           purpose of alternative dispute resolution: saving the parties’ time
           and money.
     Davis v. White, 795 F. App’x 764, 768 (11th Cir. 2020) (quoting Gutierrez v.
     Wells Fargo Bank, NA, 889 F.3d 1230, 1236 (11th Cir. 2018)).



                                             11
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 12 of 25 PageID 1033




     the delay is not dispositive; the activities that occurred during the delay are

     the focal point of the analysis,” Diggett v. Swisher Int’l, Inc., No. 3:14-cv-0242-

     J-20JBT, 2014 WL 12617591, at *3 (M.D. Fla. Aug. 28, 2014); see also Pirtek

     USA, LLC v. Twillman, No. 6:16-cv-01302-Orl-37TBS, 2016 WL 7116205, at *6

     (M.D. Fla. Dec. 7, 2016) (“Invocation of the litigation machinery prior to

     demanding arbitration is inconsistent with arbitration rights, as is a lengthy

     delay in seeking arbitration when coupled with other substantial inconsistent

     conduct.”).

           “When evaluating prejudice, ‘[courts] may consider the length of delay in

     demanding arbitration and the expense incurred by [the party asserting

     waiver] from participating in the litigation process.” Davis, 795 F. App’x at 768

     (quoting S & H Contractors, Inc., 906 F.2d at 1514); see also Grigsby & Assocs.,

     Inc. v. M Securities Inv., 635 F. App’x 728, 731–32 (11th Cir. 2015). “[B]ecause

     federal law favors arbitration, any party arguing waiver of arbitration bears a

     heavy burden of proof. But the doctrine of waiver is not an empty shell.”

     Freeman, 771 F. App’x at 932 (quoting Stone v. E.F. Hutton & Co., 898 F.2d

     1542, 1543 (11th Cir. 1990); In re Checking Account Overdraft Litig., 754 F.3d

     1290, 1294 (11th Cir. 2014)) (internal quotation marks and citations omitted).

     The Court proceeds to analyze whether PennyMac has waived its right to

     arbitrate its antitrust claims against BKI.




                                             12
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 13 of 25 PageID 1034




                 1.     The parties dispute when PennyMac’s right to arbitrate
                 arose.

           A right to arbitrate must exist before a party can waive it. Barkwell v.

     Sprint Communications Co., L.P., No. 4:09-CV-56(CDL), 2012 WL 112545, at

     *4 (M.D. Ga. Jan. 12, 2012) (“It is true that if a claim is not arbitrable when an

     action is commenced, participation in litigation does not constitute a waiver of

     arbitration . . . .”) (citing Benoay v. Prudential-Bache Securities, Inc., 805 F.2d

     1437, 1440 (11th Cir. 1986)); Guy Roofing, Inc. v. Angel Enters., LLC, No. 17-

     cv-14081-ROSENBERG/MAYNARD, 2017 WL 8890873, at *5 (S.D. Fla. Sept.

     6, 2017) (“[Plaintiff] should not be said to have waived a[n arbitration] right

     that it may not even possess.”), report and recommendation adopted, 2017 WL

     8890874, at *1 (S.D. Fla. Sept. 26, 2017). Additionally, a party must have

     knowledge of its right to arbitrate before it can waive it. Wilson v. Pars Builders

     II, Inc., 879 F. Supp. 1187, 1189 (M.D. Fla. 1995); see also Raymond James Fin.

     Servs., Inc. v. Saldukas, 896 So. 2d 707, 711 (Fla. 2005) (“We have defined

     ‘waiver’ as the voluntary and intentional relinquishment of a known right or

     conduct which implies the voluntary and intentional relinquishment of a

     known right.”).

           In analyzing BKI’s waiver claim, the Court was concerned that

     PennyMac never had a right to arbitrate claims against BKI in the first place.

     However, BKI has affirmatively asserted in its pleadings that PennyMac’s



                                             13
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 14 of 25 PageID 1035




     antitrust claims are arbitrable and reaffirmed that position at the March 1

     hearing, despite being pressed on the issue. PennyMac concurs. The parties

     are less clear concerning the source of PennyMac’s arbitration right, and the

     Court must determine the source because it materially impacts the waiver

     analysis.

           BKI is not a signatory to the Master Agreement’s arbitration clause, and

     “[g]enerally, a [signatory] cannot compel a non-[signatory] to arbitrate.” Ray v.

     NPRTO Fla., Inc., 322 F. Supp. 3d 1261, 1262 (M.D. Fla. 2017). Nonetheless,

     Florida courts have recognized that a party to an arbitration agreement can

     compel a non-party to arbitrate under the theories of (1) incorporation by

     reference, (2) assumption, (3) agency, (4) veil-piercing/alter ego, and (5)

     equitable estoppel. Johnson v. Pires, 968 So. 2d 700, 701–02 (Fla. 4th DCA

     2007); see also Parfitt v. Llorens, No. 2:19-cv-727-FtM-38NPM, 2020 WL

     3452225, at *7 (M.D. Fla. Jun. 23, 2020). Neither party has argued that the

     incorporation   by reference,   assumption,    or veil-piercing    theories   are

     applicable. In its motion for summary judgment, BKI advances that equitable

     estoppel and agency principles could provide PennyMac a right to compel

     arbitration against BKI. (Doc. 30 at 14–15, 16 n.8). While PennyMac says that

     its right to arbitrate is not based on agency principles, (Doc. 33 at 10 n.5)

     (“[BKI] has no support for the idea [BKST] was acting as [BKI]’s agent when

     the agreement was signed.”), PennyMac agrees that Florida’s equitable


                                            14
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 15 of 25 PageID 1036




     estoppel doctrine provides it a right to compel BKI to arbitrate, (Doc. 13 at 19–

     20).

            BKI’s agency argument is unconvincing. BKST is Fidelity Information

     Services’ successor-in-interest to the Master Agreement, and BKI has not

     sufficiently shown that Fidelity acted on behalf of BKI in signing the Master

     Agreement or that BKST acted on behalf of BKI in succeeding to the rights and

     obligations under the Master Agreement. (Docs. 30 at 14–16; 33 at 10 n.5). 5

     Thus, if the Court accepts the parties’ agreement that PennyMac’s antitrust

     claims are arbitrable, the most likely source of that right is Florida’s equitable

     estoppel doctrine.

            Under Florida law, there are at least two distinct strands of equitable

     estoppel. Compare Gunson v. BMO Harris Bank, N.A., 43 F. Supp. 3d 1396,

     1401 (S.D. Fla. 2015), Kroma Makeup EU, LLC v. Boldface Licensing +




            5Under Florida law, “‘an agent can bind a principal to an arbitration
     agreement just like any other contract.’” Dye v. Tamko Building Products, Inc.,
     908 F.3d 675, 685 (11th Cir. 2018) (quoting Fi-Evergreen Woods, LLC v. Estate
     of Robinson, 172 So. 3d 493, 497 Fla. 5th DCA 2015)). Additionally:
            [A]n agency relationship requires (1) the principal to acknowledge
            that the agent will act for it; (2) the agent to manifest an
            acceptance of the undertaking; and (3) control by the principal
            over the actions of the agent . . . . [A] grant of agency authority
            also necessarily implies the authority to do acts that are
            incidental to it, usually accompany it, or are reasonably necessary
            to accomplish it.
     Id. at 684 (internal citations and quotation marks omitted).


                                             15
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 16 of 25 PageID 1037




     Branding, Inc., No. 6:14-cv-1551-Orl-40GJK, 2015 WL 6869734, at *3 (M.D.

     Fla. Nov. 9, 2015), and Shetty v. Palm Beach Radiation Oncology Assocs.-

     Sunderman K. Shetty, M.D., P.A., 915 So. 2d 1233, 1235 (Fla. 4th DCA 2005),

     with Stalley v. Transitional Hospitals Corp. of Tampa, Inc., 44 So. 3d 627, 632

     (Fla. 2d DCA 2010). The most pertinent strand allows a signatory (here

     PennyMac) to compel a non-signatory (BKI) to arbitrate. Specifically, Florida

     courts have held that “an individual [(e.g., a non-signatory)] who makes use of

     a contract as long as it works to his or her advantage is estopped from avoiding

     the contract’s provisions concerning the forum in which any dispute should be

     resolved.” Stalley, 44 So. 3d at 632; see also Allied Professionals Ins. Co. v.

     Fitzpatrick, 169 So. 3d 138, 140, 142 (Fla. 4th DCA 2015) (applying equitable

     estoppel in a more typical circumstance where a non-signatory plaintiff invokes

     substantive provisions of a contract to which it is not party to establish claims

     against a contract signatory). Here, BKI and PennyMac both highlight that

     BKI, a non-signatory to the Master Agreement, premised its motion to transfer

     the BKI Case brought by PennyMac on the Master Agreement’s venue

     provision. Additionally, PennyMac posits that equitable estoppel applied once

     “[BKI] attempted to and successfully did invoke the [venue] provision of the

     Master Agreement . . . .” (Doc. 13 at 20). With both parties in agreement that

     equitable estoppel principles apply here, the Court accepts that PennyMac has

     a right to arbitrate its antitrust claims against BKI and proceeds to determine


                                            16
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 17 of 25 PageID 1038




     the contentious issue of when PennyMac first had actual or constructive

     knowledge of its arbitration right.

           Contrary to BKI’s argument, PennyMac claims were not arbitrable when

     it first filed the BKI Case in California. (Docs. 13 at 19–20; 17 at 14, 16–17; 30

     at 8–9, 14–15). BKI is not a signatory to the Master Agreement’s arbitration

     clause, and BKI has failed to show that PennyMac could have immediately

     moved to compel arbitration against BKI under one of the Florida law theories

     (including equitable estoppel) permitting an arbitration agreement signatory

     to compel a non-signatory to arbitrate. The first time that PennyMac’s right to

     arbitration against BKI even arguably arose was when BKI relied upon the

     Master Agreement’s venue provision in its motion to transfer the BKI Case.

     Accordingly, PennyMac did not waive its right to arbitrate by simply filing the

     BKI Case. Cf. Gutierrez, 889 F.3d at 1239 (“[W]e have found no authority that

     requires a party to file a conditional arbitration motion against possible future

     adversaries—at a juncture in which adjudicating, much less exercising

     jurisdiction over, those claims is impossible—in order to avoid waiving its

     rights with regard to those parties.”); Alabama Mun. Ins.Corp. v. Munich

     Reins. America, Inc., No. 2:16-cv-948-WHA-SRW, 2017 WL 3927607, at *3–5

     (M.D. Ala. Sept. 7, 2017).

           BKI alternatively contends that PennyMac had knowledge of its

     arbitration right on January 2, 2020, when BKI invoked the venue provision of


                                            17
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 18 of 25 PageID 1039




     the Master Agreement in its motion to transfer the BKI Case. (Docs. 17 at 17;

     30 at 15–16). PennyMac counters that it was not appropriate for it to file a

     demand for arbitration until the California federal court granted BKI’s motion

     to transfer on the basis of the Master Agreement. (Docs. 29 at 4–5; 33 at 7, 10). 6

           While true that BKI invoked the Master Agreement in the motion to

     transfer filed on January 2, 2020, PennyMac argued in opposition that the

     Master Agreement venue provision did not apply because BKI had no authority

     to invoke it. (Doc. 33-1 at 90) (“[BKI] is not entitled to rely on the governing

     law provision of the Master Agreement between PennyMac and [BKST]

     because BKI is not a party to that agreement . . . .”). It was only on February

     13, 2020, when the California court granted the motion to transfer that there

     was a clear record of BKI, a non-signatory, applying the Master Agreement

     against PennyMac, a signatory, to transfer the BKI Case to BKI’s preferred

     venue. Thus, PennyMac was not on notice of its right to arbitrate until that

     date. BKI’s proposed date—the date on which it filed its motion to transfer—is

     less suitable because PennyMac had reasonable doubts as to BKI’s ability to

     invoke the Master Agreement given BKI’s non-signatory status. See Winans v.

     Weber, 979 So. 2d 269, 274 (Fla. 2d DCA 2007) (reasoning that actual or


           6  PennyMac goes even further, arguing that it could not compel
     arbitration in the BKI Case until the Florida state trial court ruled on its
     motion to compel arbitration in the BKST Case, see (Docs. 29 at 4–5; 33 at 10–
     11), but the Court does not accept this argument.


                                             18
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 19 of 25 PageID 1040




     constructive knowledge of a contractual right is required before a party can

     waive such right). Cf. Intel Corp Inv. Policy Committee v. Sulyma, 140 S.Ct.

     768, 776 (2020) (“Legal dictionaries [define] ‘actual knowledge’ [as]: ‘[r]eal

     knowledge as distinguished from presumed knowledge or knowledge imputed

     to one.’”).

                   2.    PennyMac’s     conduct   was   not   inconsistent   with   its
                   arbitration right.

            In the vast majority of cases involving arbitration waiver, it is the party

     being sued that belatedly seeks arbitration. See Ferrari v. D R Horton, Inc.,

     No. 2:14-cv-01941-LSC, 2015 WL 10913396, at *2 (N.D. Ala. Feb. 20, 2015)

     (“While many cases have addressed waiver of arbitration in the context where

     the defendants have been content to litigate a claim in court for a period of time

     before demanding arbitration, fewer cases have addressed the more anomalous

     situation of when a plaintiff initiates suit in federal court and later demands

     arbitration.”). In the BKI Case, it was the plaintiff, PennyMac, that sought to

     arbitrate despite initially filing its claims in federal court. Thus, in examining

     whether PennyMac’s conduct was inconsistent with the right to arbitrate, the

     Court primarily references cases in which a plaintiff, rather than a defendant,

     litigates claims in court before seeking to arbitrate. See Porter v. Frank

     Cockrell Body Shop, Inc., No. 20-0050-CG-B, 2020 WL 4195001, at *2 (S.D. Ala.

     Jul. 20, 2020) (“To support her waiver argument [the] [p]laintiff points to . . .



                                             19
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 20 of 25 PageID 1041




     [S & H Contractors] . . . . However, in S & H Contractors, unlike here, the party

     demanding arbitration was the plaintiff.”); Simms v. Cavalry Portfolio Servs.,

     L.L.C., No. 1:08-cv-3111-CAM-CCH, 2009 WL 10712104, at *7 (N.D. Ga. Jul.

     20, 2009) (distinguishing waiver cases in which the plaintiff moved to compel

     arbitration from those in which the defendant moved to compel arbitration).

           At least five case from within the Eleventh Circuit address plaintiff’s

     waiver of arbitration. See, e.g., S & H Contractors, 906 F.2d at 1514 (finding

     waiver where the plaintiff had filed two motions, engaged in five depositions,

     and waited eight months before demanding arbitration); Alabama Mun. Ins.

     Corp., 2017 WL 3927607, at *4; Ferrari, 2015 WL 10913396, at *2 (concluding

     a plaintiff acted inconsistently with its arbitration right by pursuing litigation

     in federal court for almost four months, during which time the defendant filed

     an answer and compulsory counterclaims, met with the plaintiff and filed a

     Rule 26(f) planning report, and filed and fully briefed a motion to dismiss);

     Davidson v. PDS Technical Servs., Inc., No. 8:10-cv-1755-T-23EAJ, 2010 WL

     4639311, at *4 (M.D. Fla. Nov. 8, 2010) (finding plaintiffs who waited

     approximately nine months after denial of conditional class certification to

     move to compel arbitration acted inconsistently with their arbitration right);

     OM Group, Inc. v. Mooney, No. 2:05-cv-546-FtM-33SPC, 2006 WL 68791, at *1,

     *7 (M.D. Fla. Jan. 11, 2006).




                                            20
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 21 of 25 PageID 1042




           At the March hearing, BKI stated the case that best supports its waiver

     claim is OM Group. In OM Group, the parties were signatories to an

     employment agreement containing an arbitration clause and the parties

     simply disputed whether the plaintiff’s statutory claim fell within the scope of

     the arbitration clause. 2006 WL 68791 at *2–3, *6. Additionally, the plaintiff

     did not move to compel arbitration until after the defendant had filed an

     answer, eight counterclaims, and a motion for a temporary restraining order

     and preliminary injunction. Id. at *1, *7. Upon finding the statutory claim was

     arbitrable, the court determined that the plaintiff acted inconsistently with its

     right to arbitrate, reasoning that the simple act of submitting an arbitrable

     claim to a federal court can waive a plaintiff’s right to arbitrate the claim. Id.

     at *7. BKI contends this Court should apply similar reasoning, but this case is

     distinguishable from OM Group. Here, PennyMac and BKI were not

     signatories to a mutual arbitration agreement. In addition, PennyMac could

     not have waived its right to arbitrate the antitrust claims by filing the BKI

     Case because, as already discussed, PennyMac could not compel BKI to

     arbitrate at the outset of the case. PennyMac’s arbitration right is based on

     Florida’s equitable estoppel doctrine; the right first arose when BKI

     successfully relied upon the Master Agreement to transfer the BKI Case.

           Of the cases identified, Alabama Mun. Ins. Corp. is most analogous as

     the plaintiff’s right to arbitrate arose months after the plaintiff filed suit. 2017


                                             21
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 22 of 25 PageID 1043




     WL 3927607, at *1, *4. The plaintiff originally filed a claim in federal court for

     breach of a contract that did not contain an arbitration clause. Id.

     Approximately four months after the plaintiff filed its non-arbitrable claim, the

     plaintiff filed, unopposed, an amended complaint that alleged breach of a

     separate contract containing an arbitration clause. Id. at *1. The plaintiff

     moved to compel arbitration approximately one month after filing its amended

     complaint, and the Alabama Mun. Ins. Corp. court based its waiver analysis

     only on the litigation activities that occurred after the plaintiff filed its

     amended complaint. Id. at *4–5. The court reasoned:

           [A]ctions which [the plaintiff] took toward litigation before its
           Amended Complaint should not be considered waiver of the right
           to seek arbitration because it was not until [the plaintiff] filed the
           Amended Complaint that it alleged breach of a contract which
           contained an arbitration clause. In other words, the scope of the
           case changed because arbitration only became relevant once the
           Amended Complaint was filed [—i.e., once the plaintiff’s
           arbitration right arose].

     Id. at *4.

           In Alabama Mun. Ins. Corp., during the one-month delay between the

     filing of the amended complaint and the motion to compel arbitration, the

     defendant filed an answer and the plaintiff filed notices of two depositions. Id.

     at *2, *4. Additionally, while its motion to compel arbitration was pending, the

     plaintiff conducted the two previously         noticed depositions.    Id. Upon

     consideration of these activities, the court determined that “the Eleventh



                                            22
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 23 of 25 PageID 1044




     Circuit requires more participation in the litigation process to evince an intent

     inconsistent with the right to arbitrate” and denied waiver. Id. at *4–*5.

           In the BKI Case, PennyMac’s claims were not arbitrable at the moment

     it filed its lawsuit against BKI. Like in Alabama Mun. Ins. Corp., the only

     litigation activities relevant to the waiver analysis are those that occurred after

     PennyMac first gained knowledge of its right to arbitrate on February 13, 2020,

     when the California court granted the motion to transfer the BKI Case. See

     Part II.C.1 above. Following transfer, an agreed motion for extension of time

     to respond to PennyMac’s complaint was filed, both parties filed notices of

     appearance and pro-hac vice motions, PennyMac filed a motion for withdrawal

     of counsel, the parties, due to the COVID-19 pandemic, filed a joint motion for

     extension of time to file upcoming case documents, and then PennyMac filed a

     notice of voluntary dismissal without prejudice on April 17, 2020. (Doc. 1-4 at

     9–12). On April 28, 2020, PennyMac filed a demand for arbitration against

     BKST and BKI. (Doc. 1-5). Thus, after the case was transferred, it was only

     two months, with not much activity, before PennyMac dismissed the BKI Case

     and sought arbitration. As a matter of law, BKI has not shown that PennyMac

     waived the right to arbitrate the antitrust claims PennyMac initially filed in

     the BKI Case. Cf. Louisiana Stadium & Exposition Dist. v. Merrill Lynch,

     Pierce, Fenner & Smith Inc., 626 F.3d 156, 159–60 (2d Cir. 2010) (finding

     waiver where “[e]leven months elapsed between [the plaintiff]’s initial filings


                                             23
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 24 of 25 PageID 1045




     in state and federal court and its motion to compel arbitration with [the

     defendants]” and where the parties engaged in substantial litigation); PPG

     Indus., Inc. v. Webster Auto Parts, Inc., 128 F.3d 103, 107 (2d Cir. 1997)

     (reasoning a “five-month delay, by itself, is not enough to infer waiver of

     arbitration”); Katsoris v. WME IMG, LLC, 237 F. Supp. 3d 92, 102–03

     (S.D.N.Y. 2017).

             Accordingly, it is hereby

             ORDERED:

             1. Defendant PennyMac Loan Services, LLC’s Motion to Dismiss, which

                has been converted to a cross-motion for summary judgment, (Doc. 13)

                is DENIED as to the Brillhart doctrine, Younger abstention doctrine,

                and collateral estoppel and GRANTED as to the waiver issue.

             2. Plaintiff Black Knight, Inc.’s Motion for Summary Judgment (Doc. 30)

                is DENIED.

             3. The Court will enter a Declaratory Judgment that PennyMac Loan

                Services, LLC has not waived its right to arbitrate the antitrust and

                related claims raised in the BKI Case. The Clerk will then close the

                file.

             DONE AND ORDERED in Jacksonville, Florida the 22nd day of March,

     2021.




                                            24
Case 3:20-cv-00660-TJC-PDB Document 37 Filed 03/22/21 Page 25 of 25 PageID 1046




     tn
     Copies:
     Counsel of record




                                          25
